Exhibit 10.2

Execution Version

AGREEMENT

        This Agreement (the "Agreement") is entered into as this 25th day of
April, 2006 by and between Atlas Air Worldwide Holdings, Inc. ("Atlas") and
Herbert J. Lanese ("Director").

        WHEREAS, Director is a member of Atlas's board of directors ("Board"),
the Audit Committee of the Board ("Audit Committee") and the board of certain of
Atlas's subsidiaries (collectively with Atlas, "Company");

        WHEREAS, Director is contemplating resigning from the Board, the Audit
Committee and the other board and committee positions with the Company in order
to pursue other opportunities;

        WHEREAS, the Board recognizes that the extraordinary circumstances
surrounding the Company's emergence from bankruptcy in July 2004 and the
Company's rapid turnaround and return to profitability have required Board and
committee members to spend unusual amounts of uncompensated time on Company
matters, time far in excess of what would ordinarily be expected by Board
members.

        WHEREAS, in consideration of Director's efforts in this regard, and in
recognition of Director's diligence in the performance of his board and
committee obligations, including Director's service to the Company for a
substantial portion of the year prior to the Company's 2006 annual meeting of
stockholders (the "2006 Annual Meeting"), and in recognition of the mutual
decision of the Company and the Director that it is in the best interest of the
Company and the Director for the Director to resign from service prior to the
2006 Annual Meeting, the Board believes that an equitable adjustment of
Director's cash and equity compensation is appropriate.

        NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, Atlas and Director hereby agree as follows:

     1. Resignation: Director resigns (the "Resignation") from the Board, the
Audit Committee and all other boards and committees of the Company to which the
Director is a member, effective as of the date of this Agreement ("Resignation
Date"), and concurrently with the execution of this Agreement, Director will
submit a letter of resignation to Atlas, in the form set forth in Exhibit A
hereto.

      2. Accelerated Vesting and Other Matters:

        (a) Restrictions applicable to the following restricted stock awards
shall terminate as of the Resignation Date as follows:

--------------------------------------------------------------------------------



  (i) 
1,500 (of the 1,667) shares of Atlas's common stock ("Common Stock") granted on
July 27, 2004, which restriction would otherwise not terminate until July 27,
2006; and
 

  (ii) 
5,000 shares of Atlas's Common Stock granted on November 4, 2004, which
restriction would otherwise not terminate until Atlas's 2006 Annual Meeting.  
   


     Such 6,500 shares of Common Stock shall be issued by the Company to
Director's Atlas Air Worldwide Holdings account currently managed by Fidelity as
soon as reasonably practicable following the parties execution and delivery of
this Agreement and the Director's delivery of the letter of resignation.

     (b) At the time that all other members of the Board receive their third
quarter 2006 retainer checks from Atlas, Director shall receive a payment equal
to the amount a standing member of the Board and the Audit Committee would be
entitled to receive for attendance at all meetings for the Board and the Audit
Committee held from April 1, 2006 through the 2006 Annual Meeting. Additionally,
Director agrees to cooperate with the Company to promptly resolve all expense
account statements to the Company's reasonable satisfaction.

     (c) Atlas will pay Director's reasonable attorneys' fees, up to a maximum
of $25,000, incurred in connection with his Resignation, the negotiation of this
Agreement, and any other related matters that may occur up to the date of the
2006 Annual Meeting, upon presentation to Atlas of detailed invoices for such
fees.

      3. Comprehensive General Release and Waiver:

          (a) In consideration of the equitable compensation adjustments
provided to Director under Paragraph 2, and except as expressly set forth in
this Agreement (including, without limitation, Paragraph 4(a) below), Director
hereby releases, waives, and forever discharges the Company, individually and in
his capacity as a stockholder of the Company, its officers, directors,
employees, partners, owners, affiliates, and agents, and its and their
respective officers, directors, employees, partners, owners, affiliates, agents,
successors, assigns, benefit plans, and programs (collectively, the "Company
Releasees") from any claim, demand, action, or cause of action, whether known or
unknown, which arose at any time during Director's tenure. Accordingly, Director
waives and releases all rights, individually and in his capacity as a
stockholder of the Company, relating to, arising out of, or in any way connected
with his service to or Resignation from the Company, including, but not limited
to, any claim, demand, cause of action, or right, including claims for
attorneys' fees based on, but not limited to:

  (i) 
Any and all rights or claims under any express or implied contract or covenant,
covenant of good faith and fair dealing, promissory estoppel, or other promises;
 

    (ii) 
Any and all common law claims such as wrongful discharge, violation of public
policy, defamation, slander, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, and invasion of privacy; and   
 



--------------------------------------------------------------------------------



  (iii) 
Any and all claims for any of the following: money damages including actual,
compensatory, or punitive damages, equitable relief such as reinstatement or
injunctive relief, front or back pay, wages, sick pay, stock options, vacation
pay, bonuses, stock awards, liquidated damages, costs, expenses, or any other
remedies. 

Director acknowledges that he is generally releasing all claims and potential
claims, individually and in his capacity as a stockholder of the Company,
pursuant to this Paragraph 3 to the fullest extent permitted at law. The waiver
and release contained in this Paragraph 3, however, does not include: (a) any
rights or claims arising exclusively after the Resignation Date; (b) any rights
under this Agreement; and (c) all rights to indemnification that Director may
otherwise have under law.

     (b) In consideration of the agreements by the parties hereunder and for
other valuable consideration, and except as expressly set forth in this
Agreement (including, without limitation, Paragraph 4(b) below), Atlas, on
behalf of itself and the Company Releasees, hereby releases, waives, and forever
discharges Director from any claim, demand, action, or cause of action, whether
known or unknown, which arose at any time during Director's tenure. Accordingly,
Atlas waives and releases all rights relating to, arising out of, or in any way
connected with Director's service to or Resignation from the Company, including,
but not limited to, any claim, demand, cause of action, or right, including
claims for attorneys' fees based on, but not limited to:

  (i) 
Any and all rights or claims under any express or implied contract or covenant,
covenant of good faith and fair dealing, promissory estoppel, or other promises;
   
   
  (ii) 
Any and all common law claims such as wrongful discharge, violation of public
policy, defamation, slander, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, and invasion of privacy; and
   

  (iii) 
Any and all claims for any of the following: money damages including actual,
compensatory, or punitive damages, equitable relief such as reinstatement or
injunctive relief, front or back pay, wages, sick pay, stock options, vacation
pay, bonuses, stock awards, liquidated damages, costs, expenses, or any other
remedies.

Atlas, on behalf of itself and the Company Releasees, acknowledges that Atlas
and each of the Company Releasees is generally releasing all claims and
potential claims pursuant to this Paragraph 3 to the fullest extent permitted at
law. The waiver and release contained in this Paragraph 3, however, does not
include: (a) any rights or claims arising exclusively after the Resignation
Date; (b) any rights under this Agreement; and (c) all rights regarding
indemnification that Atlas or any of the Company Releasees may otherwise have
under law.

     4. Covenant Not To Sue: (a) Director agrees not to file any claims,
complaints, charges, or lawsuits against or about any Company Releasees,
individually and in his capacity as

--------------------------------------------------------------------------------



a stockholder of the Company, for any of the claims or other matters that are
released, waived, or discharged in Paragraph 3 of this Agreement. Accordingly,
Director covenants and agrees, individually and in his capacity as a stockholder
of the Company, not to sue any of the Company Releasees concerning any claim
relating to, arising out of, or occurring during the course of his service to or
Resignation from the Company.

          (b) Atlas covenants and agrees not to sue, and agrees to cause the
Company Releasees to covenant and agree not to sue, Director concerning any
claim relating to, arising out of, or occurring as a result of Director's
service as a director of the Company and while Director acted within the scope
of his duties, or as a result of his Resignation, except to the extent such
claim resulted from the intentional or willful misconduct of Director or breach
of this Agreement.

     5. Non-Disclosure and Return Of Company Property: Director covenants and
agrees that at any time in the future he will not reveal, divulge, or make known
to any third party any Confidential or Proprietary Information of the Company
which is not in the public domain, except as required by law. "Confidential or
Proprietary Information" includes, but is not limited to, records, data, trade
secrets, pricing policies, strategy, rate structure, personnel policy,
management methods, financial reports, methods or practice of obtaining or doing
business and any oral or written information disclosed to Director or known by
Director as a consequence of or through Director's service to the Company which
relates to the Company's business, products, processes, contracts, or services,
including, but not limited to, information relating to research, development,
inventions, products under development, manufacturing, processes, formulas,
purchasing, finance, accounting, revenues, expenses, marketing, selling,
suppliers, customer lists, customer requirements, and the documentation thereof.
Except as specifically set forth herein, Director has returned or agrees to
return to Atlas within seven (7) business days of the Resignation Date, any and
all Company property (including any electronic equipment) and records in
Director's possession or control, whether prepared by Director or by others,
including, but not limited to, Company: notes, memoranda, correspondence,
documents, records, notebooks, tapes, disks, and other repositories or potential
or possible repositories of Confidential or Proprietary Information. At the
direction of the Director, within such seven (7) business days, Director shall
return all such Company property either by (a) sending it to the Company by
overnight delivery by a nationally recognized courier service (with such fees
incurred by Director to be reimbursed by Atlas upon presentation of the
invoice(s) for such fees) or (b) arranging with the Company to have the Company
travel to Director's residence in Connecticut at a mutually convenient time to
remove such property. Director also agrees to return all Company identification
and credit cards on or before the Resignation Date.

     6. Non-Disparagement: The parties mutually covenant and agree not to make
any oral or written statement or communication, or take any other action, which
disparages or criticizes, or tends to disparage or criticize, the other
(including, with respect to such statements or actions of the Director, the
Company's officers and directors), and agrees not to make statements about the
other to public media without prior consent of the other party; provided,
however, Atlas shall be authorized to issue a press release and file a Current
Report on Form 8-K ("Form 8-K") with the U.S. Securities and Exchange Commission
("SEC"), in accordance with Paragraph 18 below. Director agrees not to send
bulk-mails or faxes or other communications to Company employees or members of
the Board generally or to large groups of Company

--------------------------------------------------------------------------------



employees or members of the Board. Director agrees to cooperate with the Company
to promptly resolve all expense account statements to the Company's reasonable
satisfaction.

     7. Confidentiality: Until Atlas files this Agreement with the SEC, Director
agrees to keep the terms of this Agreement confidential and not to disclose
those terms to anyone except immediate family members, legal counsel, and tax or
financial advisors on a need-to-know basis; provided, however, that Director
advises such persons of the confidential nature of this Agreement and they agree
not to disclose such information further, and except as may otherwise be
necessary to enforce the terms of this Agreement or as required by law.

     8. Cooperation: Director agrees to cooperate fully with the Company in
connection with any actions, proceedings, investigations or reviews or potential
actions, proceedings, investigations or reviews, the subject matter of which
arose, occurred, or transpired while Director was a director or otherwise
represented the Company. Such cooperation will include, but is not limited to,
interviews, and testimony at deposition, trial, or arbitration; submission of
affidavits, certifications, or other court documents; and preparation for the
foregoing via personal meetings and telephone conferences with the Company
and/or its counsel. Atlas agrees to pay Director's reasonable out-of-pocket
expenses arising from such interviews, testimony and preparation for such
interviews or testimony.

     9. Successors: This Agreement shall apply to Director, as well as his
heirs, agents, executors, and administrators. The Agreement also shall apply to,
and inure to the benefit of, the predecessors, successors, and assigns of Atlas
and each past, present, or future employee, agent, representative, officer,
partner, owner, or director of Atlas and any division, subsidiary, parent, or
affiliated entity.

     10. Prior Agreements: Except as provided herein, this Agreement shall
supersede and effectively terminate any prior agreement(s) and writing(s)
between Atlas and the Director, whether oral or written. Director hereby
releases Atlas and the Company Releasees from any and all obligations under
those respective agreements and writings. Nothing herein shall supersede any
indemnification agreements or arrangements for the benefit of Director.

     11. Severability: If any provision of this Agreement is found to be invalid
or unenforceable by a court of competent jurisdiction, the remaining terms of
this Agreement will remain in full force and effect.

     12. Complete Agreement: The parties agree that this Agreement sets forth
all of the terms of the agreement between the parties with respect to the
subject matter of this Agreement, and there are no other promises,
understandings, or agreements relating thereto except as may be provided herein.

     13. No Oral Modification: This Agreement may only be amended in a writing
signed by Director and Atlas.

     14. No Admission: Nothing in this Agreement shall be construed as an
admission of liability by either party. The purpose of this Agreement is solely
to amicably resolve all issues relating to Director's tenure and Resignation.

--------------------------------------------------------------------------------



     15. Drafting: Both parties have participated in the preparation of this
Agreement, and no rules of construction or interpretation based upon which party
drafted any portion of the Agreement shall be applicable or invoked.

     16. Choice of Law and Jurisdiction: This Agreement shall be construed and
enforced in accordance with the law of the State of New York. Any action brought
by or on behalf of Director, his agents, heirs, administrators, or executors
against Atlas (or any of its officers, directors, employees, partners, owners,
affiliates, or agents) to enforce this Agreement shall be maintained in a court
located in the jurisdiction in which Director was retained by Atlas as a
director.

     17. No Representations: The parties agree and acknowledge that they have
not relied upon any representation, whether written or oral, of the other party
in connection with entering into this Agreement, other than as set forth herein.

     18. Public Announcements: The parties will cooperate in the issuance of any
press releases or otherwise in the making of any public statements with respect
to Director's Resignation and related matters contemplated hereby. Director
acknowledges and agrees that Atlas intends to issue a press release and file a
related Form 8-K with the SEC promptly following the parties' execution and
delivery of this Agreement; provided, however, such press release and Form 8-K
shall be subject to Director's prior approval (subject to Form 8-K legal
requirements), such approval not to be unreasonably withheld.

     19. Notices: All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:

      (a) by hand (in which case, it will be effective upon delivery);

     (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or

     (c) by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the Business Day after being deposited with
such courier service);

in each case, to the address (or facsimile number) listed below:

If to the Company, to it at:

     Atlas Air Worldwide Holdings, Inc.       2000 Westchester Avenue 
     Purchase, New York 10577       Telephone number: (914) 701-8000 
     Facsimile number: (914) 701-8333       Attention: Legal Department 


--------------------------------------------------------------------------------



with a copy to:

  Ropes & Gray, LLP    45 Rockefeller Plaza    New York, New York 10111-0087   
Telephone number: (212) 841-5700    Facsimile number: (212) 841-5725   
Attention: Adam R. Kokas, Esq. 


If to the Director, at:

  Herbert J. Lanese    792 N. Wilton Road    New Canaan, Connecticut 06840   
Telephone number: (203) 801-0122    Facsimile number: (203) 801-0043 


with a copy to:

  Robinson & Cole LLP    695 East Main Street    Stamford, Connecticut 06904   
Telephone number: (203) 462-7505    Facsimile number: (203) 462-7599   
Attention: Richard A. Krantz, Esq. 


     20. Counterparts: This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature page follows.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned individually or as a duly authorized officer
of Atlas cause the Agreement to be executed,

ATLAS:  DIRECTOR:          ATLAS AIR WORLDWIDE HOLDINGS, INC.  HERBERT J.
LANESE 

By: 
/s/ Jeffrey H. Erickson  
/s/ Herbert J. Lanese
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Name: Jeffrey H. Erickson        Title: President & CEO     


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LETTER OF RESIGNATION

April ___, 2006

Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, NY 10577
Attention: Chairman of the Board of Directors

I hereby resign my position as a member of the Board of Directors, Audit
Committee and any other committees of Atlas Air Worldwide Holdings, Inc., and
any and all positions I may hold as a director of any subsidiaries of Atlas Air
Worldwide Holdings, Inc., effective as of the date of this letter.

Sincerely,

___________________________
Herbert J. Lanese

--------------------------------------------------------------------------------